        Case 3:20-cv-00826-SDD-SDJ            Document 20       04/13/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


COREY D. SCOTT, et al.                                              CIVIL ACTION


VERSUS                                                              NO. 20-826-SDD-SDJ


MOBILELINK LOUISIANA, LLC


                                            ORDER

       The parties’ Motion to Determine Factual and Legal Considerations for FLSA Collective

Action and to Authorize Preliminary Discovery (R. Doc. 19) is GRANTED. The parties’

agreement regarding the schedule, procedures, and scope of this preliminary discovery is adopted

by the Court below.

       A.     Schedule and Procedures

       In accordance with the parties’ agreement, as outlined in their Motion (R. Doc. 19 at 5-6),

discovery will be conducted in accordance with the following schedule and procedures:

       1.     All below discovery is limited to concerns regarding certification of the collective

              and will be bound by the limitations set forth by the Court below in section B of

              this Order regarding the scope of discovery.

       2.     No party may exchange Requests for Admissions at this phase. The parties are

              limited to 15 Interrogatories and 25 Requests for Production of Documents during

              the preliminary phase. The Interrogatories issued in the preliminary phase shall

              not count toward the limit of 25 Interrogatories set forth in the Federal Rules,

              which will be relevant to the merits phase of discovery. Any documents withheld
        Case 3:20-cv-00826-SDD-SDJ              Document 20       04/13/21 Page 2 of 4




               from discovery on grounds of privilege must be accompanied by a privilege log as

               usual under the Federal Rules.

       3.      The parties shall exchange preliminary discovery requests within 7 days from the

               issuance of this Order, and the parties shall have 21 days to serve responses to the

               discovery request after service of same. So long as the parties are endeavoring to

               timely respond, extensions of time shall be freely given between the parties,

               particularly with regards to voluminous discovery.

       4.      Each party may take one deposition. Any individual who is deposed pursuant to

               this plan may be later re-noticed for deposition concerning the merits issues of the

               matter.

       B.      Scope

       In accordance with the parties’ agreement, as outlined in their Motion (R. Doc. 19 at 6-7),

the scope of preliminary discovery will be limited, as follows:

       1.      What was the compensation policy or policies of Defendant relative to sales

               employees for the three years preceding the filing of this action?

       2.      Was the compensation policy or policies (or portions thereof) applied to all sales

               employees of Defendant regardless of title, job description, or location?

       3.      Were the commissions earned and paid to sales employees calculated into their

               regular rate of wage for determining the amount of overtime compensation due

               each pay period where a sales employee worked in excess of the applicable

               maximum hours standard?

       4.      Job titles for all Defendant’s employees who receive commissions.
 Case 3:20-cv-00826-SDD-SDJ           Document 20        04/13/21 Page 3 of 4




5.    Job duties for each such job title, and whether they are consistent across all stores

      for each job title.

6.    Whether each putative member of the collective is classified as exempt or non-

      exempt.

7.    Whether any putative member of the collective worked for the Defendant through

      a temporary staffing agency.

8.    Circumstances regarding the locations worked by each putative member, and

      evidence to indicate that there is a single payroll practice common across all 22 of

      Defendant’s locations.

9.    Whether or not the alleged violations were caused by a “rogue manager” and thus

      not applicable beyond that manager’s direct reports.

10.   Whether each member of the putative collective was subject to the same

      commission plan, payroll process, compensation scheme, and overtime

      calculations.

11.   If there were changes to the commission plans, payroll processes, compensation

      schemes, and/or overtime calculations, then the dates of employment of each

      putative member of the collective to determine if and when there is overlap.

12.   Whether any member of the putative collective is subject to an arbitration

      agreement or class or collective action waiver which would preclude participation

      in a collective action.

13.   Whether any member of the putative collective has previously release its FLSA

      claims against Defendant.
        Case 3:20-cv-00826-SDD-SDJ            Document 20       04/13/21 Page 4 of 4




       14.    Whether any member of the putative collective has had any FLSA or other wage

              claims previously or concurrently litigation, whether individually or on a class or

              collective basis against Defendant.

       C.     Follow-Up Status Conference

       A follow-up telephone Status Conference is set for June 1, 2021, at 10:00 a.m. before

United States Magistrate Judge Scott D. Johnson to discuss the status of discovery, and what

additional steps are necessary, considering the Fifth Circuit’s directive in Swales—e.g., motion

practice to determine “if and when to send notice to potential opt-in plaintiffs.” Swales v. KLLM

Transport Services, LLC, 985 F.3d 430, 441 (5th Cir. 2021). Counsel participating in the Status

Conference will call using the AT&T Teleconference System five minutes prior to the

conference. Counsel will receive a separate e-mail containing dial in information prior to the

conference.

       Signed in Baton Rouge, Louisiana, on April 13, 2021.




                                                    S
                                            SCOTT D. JOHNSON
                                            UNITED STATES MAGISTRATE JUDGE
